Exhibit 10.1

FIFTH MASTER MANAGEMENT AGREEMENT

AND

PROPERTY MANAGEMENT AGREEMENT

AMENDMENT AGREEMENT

This FIFTH MASTER MANAGEMENT AGREEMENT AND PROPERTY MANAGEMENT AGREEMENT
AMENDMENT AGREEMENT (this “Amendment Agreement”) is made and entered into as of
November 29, 2013, by and among Inland American Real Estate Trust, Inc., a
Maryland corporation, in its own capacity and in its capacity as parent company
for the owners of the various properties (the “Owner”), and Inland American
Industrial Management LLC, Inland American Office Management LLC and Inland
American Retail Management LLC, each a Delaware limited liability company
(collectively, the “Managers”).

RECITALS

WHEREAS, Owner and each Manager are parties to Master Management Agreements,
dated as of July 1, 2012, relating to properties managed by each Manager (the
“Master Management Agreements”);

WHEREAS, pursuant to the Master Management Agreements, the Owner and Managers
are parties to those certain individual property management agreements for
various properties, including but not limited to those properties listed in
Exhibit A (the “Property Management Agreements”);

WHEREAS, on October 30, 2013, the Master Management Agreements and Property
Management Agreements were amended to provide that (i) a Termination Notice (as
defined in the Master Management Agreements and Property Management Agreements)
must be delivered prior to November 30, 2013, to prevent the automatic renewal
of such agreements (the “Termination Notice Deadline”) and (ii) the expiration
date of each Master Management Agreement and Property Management Agreement is
March 31, 2014;

WHEREAS, in connection with the upcoming Termination Notice Deadline, the Owner
and Managers desire to amend the Master Management Agreements and Property
Management Agreements to (i) change the Termination Notice Deadline in each
Master Management Agreement and Property Management Agreement to December 31,
2013, and (ii) change the expiration date of each Master Management Agreement
and Property Management Agreement to the earlier of (y) 120 calendar days
following the delivery of a Termination Notice or (z) April 30, 2014; and

WHEREAS, pursuant to Section 10 of each Master Management Agreement and
Section 11 of each Property Management Agreement, the Owner and Managers may
amend the Master Management Agreements or Property Management Agreements
pursuant to a written agreement executed by the Owner and Managers.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of mutual agreements as herein expressed and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties, intending to be legally bound, hereby agree as
follows:

1. Amendment to Master Management Agreements. The Owner and Managers hereby
agree to amend Section 3(a) in each Master Management Agreement by replacing
“November 30, 2013” with “December 31, 2013” and “March 31, 2014” with “the
earlier of (y) 120 calendar days following the delivery of a Termination Notice
or (z) April 30, 2014”.

2. Amendment to Property Management Agreements. The Owner and Managers hereby
agree to amend Section 1 in each Property Management Agreement to provide that
(i) the Termination Notice Deadline in each such agreement shall be December 31,
2013, and (ii) the expiration date for each such agreement shall be the earlier
of (y) 120 calendar days following the delivery of a Termination Notice or
(z) April 30, 2014.

3. Full Force and Effect. Except as amended hereby, the terms and conditions of
the Master Management Agreements and Property Management Agreements shall remain
in full force and effect.

4. Modifications. This agreement may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by each of the
parties hereto.

5. Governing Law. This agreement shall be governed by, and construed in
accordance with, the laws of the state of Illinois, without regard to any
conflict of law provision that would require the application of the law of any
other jurisdiction.

6. Counterparts. This amendment may be executed in multiple counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.

[Signature pages follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment Agreement as of the
date first written above.

 

OWNER: INLAND AMERICAN REAL ESTATE TRUST, INC. By:  

/s/ Jack Potts

Name:   Jack Potts Title:   Principal Financial Officer

[Signature page to Amendment Agreement]



--------------------------------------------------------------------------------

MANAGERS: INLAND AMERICAN RETAIL MANAGEMENT LLC By:  

/s/ Tom Lithgow

Name:   Tom Lithgow Title:   President INLAND AMERICAN OFFICE MANAGEMENT LLC By:
 

/s/ Tom Lithgow

Name:   Tom Lithgow Title:   President INLAND AMERICAN INDUSTRIAL MANAGEMENT LLC
By:  

/s/ Tom Lithgow

Name:   Tom Lithgow Title:   President

 

[Signature page to Amendment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

 

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

1.    44102    CLARION    300 10th Street NW    Clarion    IA    Inland American
Industrial Management LLC 2.    44104    500 HARTLAND    500 North Lake Shore
Drive    Hartland    WI    Inland American Industrial Management LLC 3.    44106
   TRI-STATE HOLDINGS III    50 Indianhead Drive    Mosinee    WI    Inland
American Industrial Management LLC 4.    44107    55th STREET    9625 55th
Street    Kenosha    WI    Inland American Industrial Management LLC 5.    44108
   DORAL - WAUKESHA    21875 Doral Road    Waukesha    WI    Inland American
Industrial Management LLC 6.    44110    INDUSTRIAL DRIVE    301 Industrial
Drive    Horican    WI    Inland American Industrial Management LLC 7.    44111
   WESTPORT - MECHANICSBURG    4500 Westport Drive    Mechanicsburg    PA   
Inland American Industrial Management LLC 8.    44112    BAYMEADOW - GLEN BURNIE
   6752 Baymeadow Drive    Glen Burnie    MD    Inland American Industrial
Management LLC 9.    44113    1800 BRUNING    1800 Bruining Drive    Itasca   
IL    Inland American Industrial Management LLC 10.    44114    11500 MELROSE
AVE (294 TOLLWAY VENTURE)    11500 Melrose Avenue    Franklin Park    IL   
Inland American Industrial Management LLC 11.    44115    KIRK ROAD    315 Kirk
Road    St. Charles    IL    Inland American Industrial Management LLC 12.   
44116    DEER PARK SEACO    1114 Seaco Avenue    Deer Park    TX    Inland
American Industrial Management LLC 13.    44117    LIBERTYVILLE ASSOCIATES   
700 N. Highway 45    Libertyville    IL    Inland American Industrial Management
LLC 14.    44118    OTTAWA    421 E. Stevenson Road    Ottawa    IL    Inland
American Industrial Management LLC 15.    44119    TRI-STATE HOLDINGS I    321
Foster Avenue    Wood Dale    IL    Inland American Industrial Management LLC
16.    44120    TRI-STATE HOLDINGS II    7300 Airport Road    Houston    TX   
Inland American Industrial Management LLC 17.    44121    MOUNT ZION ROAD    135
South Mt. Zion Road    Lebanon    IN    Inland American Industrial Management
LLC 18.    44122    COLOMA    4412 Coloma Road    Coloma    MI    Inland
American Industrial Management LLC 19.    44123    KINSTON    104 Enterprise
Blvd    Kinston    NC    Inland American Industrial Management LLC 20.    44125
   C&S - WESTFIELD    56 Summit Lock Road    Westfield    MA    Inland American
Industrial Management LLC 21.    44126    C&S - NORTH HATFIELD    95 North
Hatfield Road    Hatfield    MA    Inland American Industrial Management LLC 22.
   44127    C&S - SOUTH HATFIELD    142 Elm Street    Hatfield    MA    Inland
American Industrial Management LLC

 

A-1



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

23.    44128    C&S - ABERDEEN    100 Old Philadelphia Road    Aberdeen    MD   
Inland American Industrial Management LLC 24.    44151    DEVENS INDUSTRIAL   
235 Barnum Road    Devens    MA    Inland American Industrial Management LLC 25.
   44159    ATLAS - ST PAUL    240 Chester Street    St. Paul    MN    Inland
American Industrial Management LLC 26.    44161    ATLAS-NEW ULM    17113 County
Road 29    New Ulm    MN    Inland American Industrial Management LLC 27.   
44163    C&S - BIRMINGHAM    422 Industrial Drive    Birmingham    AL    Inland
American Industrial Management LLC 28.    44400    HASKELL-ROLLING PLAINS
DETENTIONAL FACIL    118 County Line Road 206    Haskell    TX    Inland
American Industrial Management LLC 29.    44401    HUDSON CORRECTIONAL FACILITY
   3001 Juniper Street, County Road 45.5    Hudson    CO    Inland American
Industrial Management LLC 30.    44402    IMAGINE AVONDALE    950 North Elsieo
C. Felix Jr. Way    Avondale    AZ    Inland American Industrial Management LLC
31.    44403    IMAGINE COOLIDGE    1290 East Vah Ki Inn Road    Coolidge    AZ
   Inland American Industrial Management LLC 32.    44404    IMAGINE FIRESTONE
   5753 Twilight Avenue    Firestone    CO    Inland American Industrial
Management LLC 33.    44405    IMAGINE INDIGO RANCH    6464 Peterson Road   
Colorado Springs    CO    Inland American Industrial Management LLC 34.    44406
   IMAGINE TOWN CENTER    775 Town Center Blvd    Palm Coast    FL    Inland
American Industrial Management LLC 35.    44407    IMAGINE DISCOVERY    1728
Whitehead Road    Baltimore    MD    Inland American Industrial Management LLC
36.    44408    IMAGINE HOPE LAMOND    6200 Kansas Avenue    Washington D.C   
   Inland American Industrial Management LLC 37.    44409    IMAGINE COOLIDGE II
   1290 East Vah Ki Inn Road    Coolidge    AZ    Inland American Industrial
Management LLC 38.    47100    MCP ONE    401 Pennsylvania Parkway   
Indianapolis    IN    Inland American Office Management LLC 39.    47102    MCP
TWO    301 Pennsylvania Parkway    Indianapolis    IN    Inland American Office
Management LLC 40.    47108    MCP THREE    501 Pennsylvania Parkway   
Indianapolis    IN    Inland American Office Management LLC 41.    48000   
11500 MARKET STREET    11500 Market Street    Jacinto City    TX    Inland
American Office Management LLC 42.    48002    BRIDGESIDE POINT OFFICE BUILDING
   100 Technology Drive    Pittsburg    PA    Inland American Office Management
LLC 43.    48003    AT&T CENTER - CHICAGO    2000 West AT&T Center Drive   
Hoffman Estates    IL    Inland American Office Management LLC 44.    48005   
DULLES EXECUTIVE PLAZA    13530 & 13560 Dulles Technology Drive    Herndon    VA
   Inland American Office Management LLC

 

A-2



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

45.    48007    DENVER HIGHLANDS    8822 South Ridgeline Blvd.    Highlands
Ranch    CO    Inland American Office Management LLC 46.    48008    SANTEE
RIVERVIEW    101 RiverView Parkway    Santee    CA    Inland American Office
Management LLC 47.    48009    COMMONS DRIVE    3901 Liberty Street    Aurora   
IL    Inland American Office Management LLC 48.    48010    KINROSS LAKES   
3900 Kinross Lakes Parkway    Richfield    OH    Inland American Office
Management LLC 49.    48011    REGIONAL ROAD    725 North Regional Road   
Greensboro    NC    Inland American Office Management LLC 50.    48012   
HOUSTON LAKES    8900 Lakes at 610 Drive    Houston    TX    Inland American
Office Management LLC 51.    48013    3801 S. COLLINS    3801 South Collins   
Arlington    TX    Inland American Office Management LLC 52.    48014    AT&T -
ST LOUIS    909 Chestnut Street    St Louis    MO    Inland American Office
Management LLC 53.    48015    AT&T CLEVELAND    45 Erieview Plaza    Cleveland
   OH    Inland American Office Management LLC 54.    48016    WORLDGATE PLAZA
   12801-12901 Worldgate Drive    Herndon    VA    Inland American Office
Management LLC 55.    48026    SANOFI AVENTIS - US INC    55 Corporate Drive   
Bridgewater    NJ    Inland American Office Management LLC 56.    48028   
UNITED HEALTH - FREDERICK    800 Oak Street    Frederick    MD    Inland
American Office Management LLC 57.    46576    Suntrust-FL00956 Bushnell    107
Bushnell Plaza    Bushnell    FL    Inland American Retail Management LLC 58.   
46578    Suntrust-FL01204 Vierra    8226 North Wickam Road    Melbourne    FL   
Inland American Retail Management LLC 59.    46579    Suntrust-GA00695 Douglas
Main    201 S. Peterson Avenue    Douglas    GA    Inland American Retail
Management LLC 60.    46580    Suntrust-MD00464 Bethesda Main Office    7500
Wisconsin Avenue    Bethesda    MD    Inland American Retail Management LLC 61.
   46581    Suntrust-NC00349 Six Forks    3620 Six Forks Road    Raleigh    NC
   Inland American Retail Management LLC 62.    46582    Suntrust-NC00388 Salem
Group    2140 Country Club Road    Winston-Salem    NC    Inland American Retail
Management LLC 63.    46583    Suntrust-VA00772 Technology Center    1030 Wilmer
Avenue    Richmond    VA    Inland American Retail Management LLC 64.    40101
   ANTOINE TOWN CENTER    12430 Tomball Pkwy    Houston    TX    Inland American
Retail Management LLC 65.    40102    CYFAIR TOWN CENTER    17445 Spring Cypress
   Cypress    TX    Inland American Retail Management LLC 66.    40103    BAY
COLONY    2955 S Gulf Freeway    League City    TX    Inland American Retail
Management LLC 67.    40104    BLACKHAWK TOWN CENTER    9885 Blackhawk Blvd   
Houston    TX    Inland American Retail Management LLC

 

A-3



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

68.    40105    PRESTONWOOD TOWN CENTER    5301 Belt Line Road    Dallas    TX
   Inland American Retail Management LLC 69.    40106    BAY COLONY II    NWC of
I-45 & FM 646    League City    TX    Inland American Retail Management LLC 70.
   40107    CYFAIR TOWN CENTER II    NEC of Highway 290 & Spring Cypress Road   
Cypress    TX    Inland American Retail Management LLC 71.    40108    VICTORY
LAKES TOWN CENTER    NEC of I-45 and FM 646    League City    TX    Inland
American Retail Management LLC 72.    40109    SONIC AT ANTOINE TOWN CENTER   
12710 Tomball Pkwy    Houston    TX    Inland American Retail Management LLC 73.
   40110    STABLES TOWN CENTER I    18425 Champion Forest Dr.    Spring    TX
   Inland American Retail Management LLC 74.    40111    STABLES TOWN CENTER II
   8765 Spring Cypress    Spring    TX    Inland American Retail Management LLC
75.    40112    ROCKWELL PLAZA    NW Expressway    Oklahoma City    OK    Inland
American Retail Management LLC 76.    40113    STONE RIDGE MARKET    20935 US
HWY 281 N    San Antonio    TX    Inland American Retail Management LLC 77.   
40114    SOUTH FRISCO VILLAGE    2930 Preston Road    Frisco    TX    Inland
American Retail Management LLC 78.    44501    HUNTING BAYOU    11420 East FWY
I-10    Jacinto City    TX    Inland American Retail Management LLC 79.    44503
   ELDRIDGE TOWN CENTER    12330 Fm 1960 Rd W    Houston    TX    Inland
American Retail Management LLC 80.    44504    NTB ELDRIDGE    12150 Fm 1960 Rd
W    Houston    TX    Inland American Retail Management LLC 81.    44505   
ATASCOCITA SHOPPING CENTER    7072 Fm 1960 East    Humble    TX    Inland
American Retail Management LLC 82.    44506    WINCHESTER TOWN CENTER    9344
Jones Road    Houston    TX    Inland American Retail Management LLC 83.   
44508    CHILI’S - HUNTING BAYOU    11510 East Freeway    Jacinto City    TX   
Inland American Retail Management LLC 84.    44509    SALTGRASS RESTAURANT -
HUNTING BAYOU    11900 East Freeway I-10    Jacinto City    TX    Inland
American Retail Management LLC 85.    44510    CYPRESS TOWN CENTER    12220
Jones Road    Houston    TX    Inland American Retail Management LLC 86.   
44511    WILLIS TOWN CENTER    904 W Montgomery St.    Willis    TX    Inland
American Retail Management LLC 87.    44514    HIGHLAND PLAZA    1520 S Mason Rd
   Katy    TX    Inland American Retail Management LLC 88.    44520    TOMBALL
TOWN CENTER    14060 Fm-2920 Road    Tomball    TX    Inland American Retail
Management LLC 89.    44524    WINDERMERE VILLAGE    12020 Fm 1960 Rd W   
Houston    TX    Inland American Retail Management LLC 90.    44527    SPRING
TOWN CENTER    21106 Kuykendahl Rd.    Spring    TX    Inland American Retail
Management LLC

 

A-4



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

91.    44529    CINEMARK - JACINTO CITY    11450 East Freeway    Jacinto City   
TX    Inland American Retail Management LLC 92.    44531    SHERMAN TOWN CENTER
   3606 Town Center    Sherman    TX    Inland American Retail Management LLC
93.    44535    PARADISE SHOPS OF LARGO    10411 Ulmerton Road    Largo    FL   
Inland American Retail Management LLC 94.    44536    BUCKHORN PLAZA    60-76
Lunger Drive    Bloomsburg    PA    Inland American Retail Management LLC 95.   
44539    MONODNOCK MARKETPLACE    30 Ash Brook Road    Keene    NH    Inland
American Retail Management LLC 96.    44540    STOP N SHOP - HYDE PARK    5 St.
Andrews Rd.    Hyde Park    NY    Inland American Retail Management LLC 97.   
44541    TRIANGLE CENTER    1015 Ocean Beach Hwy    Longview    WA    Inland
American Retail Management LLC 98.    44546    STOP N SHOP - CUMBERLAND    70
Mendon Rd    Cumberland    RI    Inland American Retail Management LLC 99.   
44547    STOP N SHOP - MALDEN    99 Charles St    Malden    MA    Inland
American Retail Management LLC 100.    44548    STOP N SHOP - SWAMPSCOTT    450
Paradise Road    Swampscott    MA    Inland American Retail Management LLC 101.
   44549    STOP N SHOP - SOUTHINGTON    505 N. Main Street    Southington    CT
   Inland American Retail Management LLC 102.    44550    STOP N SHOP -
FRAMINGHAM    19 Temple Street    Framingham    MA    Inland American Retail
Management LLC 103.    44551    STOP N SHOP - BRISTOL    605 Metacom Ave   
Bristol    RI    Inland American Retail Management LLC 104.    44552    STOP &
SHOP - SICKLERVILLE    542 Berlin-Cross Key    Sicklerville    NJ    Inland
American Retail Management LLC 105.    44553    BI-LO - GREENVILLE    1315 S.
Pleasantburg    Greenville    SC    Inland American Retail Management LLC 106.
   44554    BROOKS CORNER    3143 Se Military Rd    San Antonio    TX    Inland
American Retail Management LLC 107.    44555    LINCOLN MALL    622 George
Washington Highway    Lincoln    RI    Inland American Retail Management LLC
108.    44556    THE MARKET AT HILLIARD    1852 Hilliard Rome    Hilliard    OH
   Inland American Retail Management LLC 109.    44557    FABYAN RANDALL PLAZA
   1980 Fabyan Parkway    Batavia    IL    Inland American Retail Management LLC
110.    44558    LINCOLN VILLAGE    6165 North Lincoln Avenue    Chicago    IL
   Inland American Retail Management LLC 111.    44559    NEWTOWN ROAD    629
Newtown Road    Virginia Beach    VA    Inland American Retail Management LLC
112.    44560    LEXINGTON ROAD    1575 Lexington Road    Athens    GA    Inland
American Retail Management LLC 113.    44561    GLENDALE HEIGHTS I, II, III   
125 East Army Trail Road    Glendale Heights    IL    Inland American Retail
Management LLC

 

A-5



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

114.    44562    PARKWAY CENTRE NORTH    1656 Stringtown Road    Grove City   
OH    Inland American Retail Management LLC 115.    44563    SHERMAN PLAZA   
1600 - 1620 Sherman Avenue    Evanston    IL    Inland American Retail
Management LLC 116.    44564    NEW FOREST CROSSING II    6025 Sam Houston
Parkway    Houston    TX    Inland American Retail Management LLC 117.    44565
   STATE STREET MARKET    6380 E. State Street    Rockford    IL    Inland
American Retail Management LLC 118.    44566    MARKET AT MORSE / HAMILTON   
1320-1380 North Hamilton Road    Columbus    OH    Inland American Retail
Management LLC 119.    44568    PARKWAY CENTRE NORTH BLDG B    1656 Stringtown
Road    Grove City    OH    Inland American Retail Management LLC 120.    44569
   CROSSROADS AT CHESAPEAKE SQUARE    4107 Portsmouth Boulevard    Chesapeake   
VA    Inland American Retail Management LLC 121.    44570    CHESAPEAKE COMMONS
   4107 Portsmouth Boulevard    Chesapeake    VA    Inland American Retail
Management LLC 122.    44571    14th STREET MARKET    2200 E. 14th Street   
Plano    TX    Inland American Retail Management LLC 123.    44572    BELLERIVE
PLAZA    170 Bellerive Boulevard    Nicholasville    KY    Inland American
Retail Management LLC 124.    44573    BRANDON CENTRE SOUTH    1903 Lumsden Road
   Brandon    FL    Inland American Retail Management LLC 125.    44574    CROSS
TIMBERS COURT    745 Cross Timbers Road    Flower Mound    TX    Inland American
Retail Management LLC 126.    44575    CUSTER CREEK    3411-3501 Custer Parkway
   Richardson    TX    Inland American Retail Management LLC 127.    44576   
DONELSON PLAZA    2500 Lebanon Pike    Nashville    TN    Inland American Retail
Management LLC 128.    44577    EAST GATE    250 Eastgate Drive    Aiken    SC
   Inland American Retail Management LLC 129.    44578    FLOWER MOUND CROSSING
   2600-2650 Flower Mound Road    Flower Mound    TX    Inland American Retail
Management LLC 130.    44579    FURY’S FERRY    403 Furys Ferry Road    Augusta
   GA    Inland American Retail Management LLC 131.    44580    HERITAGE HEIGHTS
   4000-4020 William D. Tate Avenue    Grapevine    TX    Inland American Retail
Management LLC 132.    44581    THE CENTER AT HUGH HOWELL    4420 Hugh Howell
Road    Tucker    GA    Inland American Retail Management LLC 133.    44582   
HUNTER’S GLEN CROSSING    3945 Legacy Drive    Plano    TX    Inland American
Retail Management LLC 134.    44583    JOSEY OAKS    4112 North Josey Lane   
Carrollton    TX    Inland American Retail Management LLC 135.    44584   
MARKET AT WESTLAKE    3700 Bee Caves Road    Westlake Hills    TX    Inland
American Retail Management LLC 136.    44585    PARK WEST PLAZA    302-322 Park
Boulevard    Grapevine    TX    Inland American Retail Management LLC

 

A-6



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

137.    44586    PIONEER PLAZA    701 East Cartwright Road    Mesquite    TX   
Inland American Retail Management LLC 138.    44587    RIVERVIEW VILLAGE    1050
N.E. Green Oaks Boulevard    Arlington    TX    Inland American Retail
Management LLC 139.    44588    SCOFIELD CROSSING    1700 West Parmer Lane   
Austin    TX    Inland American Retail Management LLC 140.    44589    SHILOH
SQUARE    2645 Arapaho Road    Garland    TX    Inland American Retail
Management LLC 141.    44590    SUNCREEK VILLAGE    7801 Alma Drive    Plano   
TX    Inland American Retail Management LLC 142.    44591    THE HIGHLANDS   
2301 FM 407    Flower Mound    TX    Inland American Retail Management LLC 143.
   44592    GRAVOIS DILLON PLAZA    5301-5315 Caroline Drive 1 Dillon Plaza   
High Ridge    MO    Inland American Retail Management LLC 144.    44593   
PAVILIONS AT HARTMAN HERITAGE    I-70 and Little Blue Parkway    Independence   
MO    Inland American Retail Management LLC 145.    44595    LEGACY CROSSING   
State Route 95 & US Route 23    Marion    OH    Inland American Retail
Management LLC 146.    44596    NORTHWEST MARKETPLACE    13706 - 13846 Northwest
Freeway    Houston    TX    Inland American Retail Management LLC 147.    44610
   WASHINGTON PARK PLAZA    17730 - 18300 South Halsted Street    Homewood    IL
   Inland American Retail Management LLC 148.    44611    CITIZENSCFG) MELLON
BANK BLDG    13 The Circle    Georgetown    DE    Inland American Retail
Management LLC 149.    44612    LORD SALISBURY CENTER    2645 N. Salisbury Road
   Salisbury    MD    Inland American Retail Management LLC 150.    44613   
RIVERSTONE SHOPPING CENTER    Hwy 6 and 1092 South    Missouri City    TX   
Inland American Retail Management LLC 151.    44614    MIDDLEBURG CROSSING   
2640 Blanding Blvd    Middleburg    FL    Inland American Retail Management LLC
152.    44615    SPRING TOWN CENTER III    21106 Kuykendahl Rd.    Spring    TX
   Inland American Retail Management LLC 153.    44616    LAKEPORT COMMONS   
5101 Sergeant Road    Sioux City    IA    Inland American Retail Management LLC
154.    44617    FOREST PLAZA    760-790 West Johnson Street    Fond du Lac   
WI    Inland American Retail Management LLC 155.    44618    STREETS OF
CRANBERRY    20406 - 20436 Route 19    Cranberry Township    PA    Inland
American Retail Management LLC 156.    44619    MCKINNEY TOWN CROSSING    8800
State Highway 121    McKinney    TX    Inland American Retail Management LLC
157.    44620    PENN PARK    1401 SW 74th Street    Oklahoma City    OK   
Inland American Retail Management LLC 158.    44645    ALCOA EXCHANGE    Alcoa
Road at I-30    Bryant    AR    Inland American Retail Management LLC 159.   
44646    ALCOA EXCHANGE II    20815 - 20825 I 30    Benton    AR    Inland
American Retail Management LLC

 

A-7



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

160.    44647    HILLSBOROUGH (Winston)    404 Hillsborough St.    Raleigh    NC
   Inland American Retail Management LLC 161.    44648    POPLIN PLACE    2901 W
US HWY 74    Monroe    NC    Inland American Retail Management LLC 162.    44649
   95th and CICERO    9633 Cicero    Oak Lawn    IL    Inland American Retail
Management LLC 163.    44650    SIEGEN PLAZA    6700-6800 Siegan Lane    Baton
Rouge    LA    Inland American Retail Management LLC 164.    44651    STREETS OF
INDIAN LAKE    1418 Callender Lane    Hendersonville    TN    Inland American
Retail Management LLC 165.    44652    SOUTHGATE VILLAGE    1920 Hwy 31 South   
Pelham    AL    Inland American Retail Management LLC 166.    44653    CAMPUS
MARKETPLACE    300 S Twin Oaks Valley Road    San Marcos    CA    Inland
American Retail Management LLC 167.    44654    GARDEN VILLAGE    28090 S.
Western Avenue    San Pedro    CA    Inland American Retail Management LLC 168.
   44655    BEAR CREEK VILLAGE CENTER    Clinton Keith Road & I-15    Wildomar
   CA    Inland American Retail Management LLC 169.    44656    CHEYENNE MEADOWS
   817 Cheyenne Meadows Road    Colorado Springs    CO    Inland American Retail
Management LLC 170.    44657    CENTERPLACE OF GREELEY    4500 Centerplace Drive
   Greeley    CO    Inland American Retail Management LLC 171.    44658   
MERCHANTS CROSSING    1500 Placida Road    Englewood    FL    Inland American
Retail Management LLC 172.    44659    ANDERSON CENTRAL    651 SR 28 Bypass   
Anderson    SC    Inland American Retail Management LLC 173.    44660    BARTOW
MARKETPLACE    103 Marketplace Blvd    Cartersville    GA    Inland American
Retail Management LLC 174.    44661    PALM HARBOR SHOPPING CENTER    100 Palm
Coast Pkwy NE    Palm Coast    FL    Inland American Retail Management LLC 175.
   44662    PEACHLAND PROMENADE    24123 Peachland Blvd    Port Charlotte    FL
   Inland American Retail Management LLC 176.    44663    BOYNTON COMMONS   
333-339 N Congress Avenue    Boynton Beach    FL    Inland American Retail
Management LLC 177.    44664    BUCKHEAD CROSSING    Sidney Marcus Blvd &
Piedmont Road    Atlanta    GA    Inland American Retail Management LLC 178.   
44666    GATEWAY PLAZA    1305-1375 Western Blvd    Jacksonville    NC    Inland
American Retail Management LLC 179.    44667    HIRAM PAVILION    5220 Jimmy Lee
Smith Pkwy    Hiram    GA    Inland American Retail Management LLC 180.    44668
   GATEWAY MARKET CENTER    7751-8229 9th Street N    St Petersburg    FL   
Inland American Retail Management LLC 181.    44669    COWETA CROSSING    370
Bullsboro Drive    Newnan    GA    Inland American Retail Management LLC 182.   
44670    THOMAS CROSSROADS    3150 Hwy 34 East    Newnan    GA    Inland
American Retail Management LLC

 

A-8



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

183.    44671    PARADISE PLACE    4075 Haverhill Road N    West Palm Beach   
FL    Inland American Retail Management LLC 184.    44672    ROSE CREEK    4403
Towne Lake Parkway    Woodstock    GA    Inland American Retail Management LLC
185.    44673    WARD’S CROSSING    4026D-4040 Wards Road    Lynchburg    VA   
Inland American Retail Management LLC 186.    44674    HERITAGE PLAZA - CHICAGO
   Army Trail Road & County Farm Road    Carol Stream    IL    Inland American
Retail Management LLC 187.    44675    SILVERLAKE    3158 Dixie Highway   
Erlanger    KY    Inland American Retail Management LLC 188.    44676   
PLEASANT HILL SQUARE    2205 Pleasant Hill Road    Duluth    GA    Inland
American Retail Management LLC 189.    44677    BENT TREE PLAZA    7901 Falls of
Neuse Road    Raleigh    NC    Inland American Retail Management LLC 190.   
44679    SARASOTA PAVILION    6507 S Tamiami Trail    Sarasota    FL    Inland
American Retail Management LLC 191.    44680    STONECREST MARKETPLACE    8000
Mall Parkway    Lithonia    GA    Inland American Retail Management LLC 192.   
44681    ROSEWOOD SHOPPING CENTER    2800 Rosewood Drive    Columbia    SC   
Inland American Retail Management LLC 193.    44682    FAIRVIEW MARKET    655
Fairview Road    Simpsonville    SC    Inland American Retail Management LLC
194.    44683    JAMES CENTER    6901 S. 19th Street    Tacoma    WA    Inland
American Retail Management LLC 195.    44685    PAVILION AT LaQUINTA    79220
Hwy 111    LaQuinta    CA    Inland American Retail Management LLC 196.    44686
   DOTHAN PAVILION    4601 Montgomery Hwy    Dothan    AL    Inland American
Retail Management LLC 197.    44687    SYCAMORE COMMONS    10530 Northwest
Parkway    Matthews    NC    Inland American Retail Management LLC 198.    44688
   UNIVERSAL PLAZA    5401 N University Drive    Lauderhill    FL    Inland
American Retail Management LLC 199.    44689    HERITAGE CROSSING    3401
Raleigh Road Parkway    Wilson    NC    Inland American Retail Management LLC
200.    44690    PROMENADE - FULTONDALE    Walkers Chapel Road & I-65   
Fultondale    AL    Inland American Retail Management LLC 201.    44691    TULSA
HILLS SHOPPING CENTER    7336 S Olympia Avenue W    Tulsa    OK    Inland
American Retail Management LLC 202.    44694    SHERMAN TOWN CENTER II    845
North Creek Drive    Sherman    TX    Inland American Retail Management LLC 203.
   44695    SPARKS CROSSING    101 Los Altos Pkwy    Sparks    NV    Inland
American Retail Management LLC 204.    44696    WHITE OAK CROSSING    2700
Timber Drive    Garner    NC    Inland American Retail Management LLC 205.   
44703    UNIVERSITY OAKS SHOPPING CENTER    201 University Oaks Blvd    Round
Rock    TX    Inland American Retail Management LLC

 

A-9



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

206.    44704    GRAFTON COMMONS    Port Washington Road / Hwy 60    Grafton   
WI    Inland American Retail Management LLC 207.    44705    WOODLAKE CROSSING
   SWQ. of FM 78 & Woodlake Parkway    San Antonio    TX    Inland American
Retail Management LLC 208.    44725    LOGAN’S ROADHOUSE    3060 West Sand Lake
Road    Orlando    FL    Inland American Retail Management LLC 209.    44728   
WESTPORT VILLAGE    1315 Herr Lane    Louisville    KY    Inland American Retail
Management LLC 210.    44730    WALDEN PARK    14005 RESEARCH BLVD    AUSTIN   
TX    Inland American Retail Management LLC 211.    44731    West Creek Shopping
Center    4404 William Cannon    AUSTIN    TX    Inland American Retail
Management LLC 212.    44900    MONADNOCK CONDO ASSOC    30 Ash Brook Road   
Keene    NH    Inland American Retail Management LLC 213.    44901    WARD’S
CROSSING - OEA    4026D-4040 Wards Road    Lynchburg    VA    Inland American
Retail Management LLC 214.    46044    Citizens CFG-NH - 06 Manchester OFFICE   
875 Elm Street    Manchester    NH    Inland American Retail Management LLC 215.
   46050    Citizens CFG-NY - 02 Plattsburgh    6 Oak Street    Plattsburgh   
NY    Inland American Retail Management LLC 216.    46072    Citizens CFG-PA -
16 Dallastown    45 E. Main St    Dallastown    PA    Inland American Retail
Management LLC 217.    46142    Citizens CFG-PA - 88 York RETAIL    1 N. George
St.    York    PA    Inland American Retail Management LLC 218.    46149   
Citizens CFG-RI - 08 Providence OFFICE    870 Westminster Street    Providence
   RI    Inland American Retail Management LLC 219.    46157    Suntrust-AL00121
Shoal Creek Branch    300 US Highway 43    Killen    AL    Inland American
Retail Management LLC 220.    46158    Suntrust-AL00107 Muscle Shoals Branch   
1411 Woodward Avenue    Muscle Shoals    AL    Inland American Retail Management
LLC 221.    46160    Suntrust-FL00122 Clark Road Office    5727 Clark Road   
Sarasota    FL    Inland American Retail Management LLC 222.    46161   
Suntrust-FL00124 Sunwest Office    4125 State Road 60    Vero Beach    FL   
Inland American Retail Management LLC 223.    46162    Suntrust-FL00127 Fort
Meade Branch    214 West Broadway    Fort Meade    FL    Inland American Retail
Management LLC 224.    46163    Suntrust-FL00129 St. Lucie West Office    1301
Northwest St. Lucie West Blvd.    Port St. Lucie    FL    Inland American Retail
Management LLC 225.    46164    Suntrust-FL00133 Highlands Branch    3005
Lakeland Highlands Road    Lakeland    FL    Inland American Retail Management
LLC 226.    46165    Suntrust-FL00134 Imperial Lakes Branch    5980 Imperial
Parkway    Mulberry    FL    Inland American Retail Management LLC 227.    46166
   Suntrust-FL00140 Lake Mary Branch    4240 West Lake Mary Boulevard    Lake
Mary    FL    Inland American Retail Management LLC 228.    46167   
Suntrust-FL00149 Haile Plantation Branc    5303 Southwest 91st Drive   
Gainesville    FL    Inland American Retail Management LLC

 

A-10



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

229.    46168    Suntrust-FL00152 Millhopper Branch    3814 Northwest 43rd
Street    Gainesville    FL    Inland American Retail Management LLC 230.   
46169    Suntrust-FL00167 Cordova Office    4400 Bayou Boulevard    Pensacola   
FL    Inland American Retail Management LLC 231.    46170    Suntrust-FL00168
Tiger Point Office    3301 Gulf Breeze Parkway    Gulf Breeze    FL    Inland
American Retail Management LLC 232.    46171    Suntrust-FL00175 North Beneva
Office    3577 Fruitville Road    Sarasota    FL    Inland American Retail
Management LLC 233.    46172    Suntrust-FL00178 Bayonet Point Branch    7612
State Road 52    Bayonet Point    FL    Inland American Retail Management LLC
234.    46173    Suntrust-FL00187 Walden Woods Office    308 West Alexander
Street    Plant City    FL    Inland American Retail Management LLC 235.   
46174    Suntrust-FL00192 Miracle Mile Office    2231 Indian River Boulevard   
Vero Beach    FL    Inland American Retail Management LLC 236.    46175   
Suntrust-FL00193 Hobe Sound Office    9955 Southeast Federal Highway    Hobe
Sound    FL    Inland American Retail Management LLC 237.    46176   
Suntrust-FL00198 North Port Office    7061 South U.S. Highway #1    Port St.
Lucie    FL    Inland American Retail Management LLC 238.    46177   
Suntrust-FL00206 Mount Dora Branch    200 East Fifth Avenue    Mount Dora    FL
   Inland American Retail Management LLC 239.    46178    Suntrust-FL00218
Daytona Beach Shores B    2300 South Atlantic Avenue    Daytona Beach    FL   
Inland American Retail Management LLC 240.    46179    Suntrust-FL00243 Marianna
Downtown Offi    4425 Lafayette Street    Marianna    FL    Inland American
Retail Management LLC 241.    46180    Suntrust-FL00264 Land O’Lakes Branch   
21744 State Road 54    Lutz    FL    Inland American Retail Management LLC 242.
   46182    Suntrust-FL00281 St. Augustine Office    1850 U.S. Highway 1 South
   St. Augustine    FL    Inland American Retail Management LLC 243.    46183   
Suntrust-FL00303 South Beach Office    3720 South Third Street    Jacksonville
   FL    Inland American Retail Management LLC 244.    46184    Suntrust-FL00304
Regency Square Office    344 Monument Road    Jacksonville    FL    Inland
American Retail Management LLC 245.    46186    Suntrust-FL00335 Osprey Office
   1100 South Tamiami Trail    Osprey    FL    Inland American Retail Management
LLC 246.    46187    Suntrust-FL00948 East Boca Raton Office    880 East
Palmetto Park Road    Boca Raton    FL    Inland American Retail Management LLC
247.    46188    Suntrust-FL00953 West Tamarac Office    7879 West Commercial
Boulevard    Tamarac    FL    Inland American Retail Management LLC 248.   
46189    Suntrust-FL00961 Pompano Beach    1409 East Atlantic Boulevard   
Pompano Beach    FL    Inland American Retail Management LLC 249.    46191   
Suntrust-FL00981 23rd Street Office    511 West 23rd Street    Panama City    FL
   Inland American Retail Management LLC 250.    46193    Suntrust-FL01000 West
St. Cloud Branch    4290 13th Street    St. Cloud    FL    Inland American
Retail Management LLC 251.    46194    Suntrust-FL01033 Granada Boulevard Bran
   113 East Granada Boulevard    Ormond Beach    FL    Inland American Retail
Management LLC

 

A-11



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

252.    46195    Suntrust-FL01034 Bill France Boulevard    299 Bill France
Boulevard    Daytona Beach    FL    Inland American Retail Management LLC 253.
   46196    Suntrust-FL01035 West Ormond Branch    160 N. Nova Road    Ormond
Beach    FL    Inland American Retail Management LLC 254.    46197   
Suntrust-FL01038 Deltona Branch    892 Deltona Boulevard    Deltona    FL   
Inland American Retail Management LLC 255.    46199    Suntrust-FL01044
Riverside Office    100 Northwest 12th Avenue    Miami    FL    Inland American
Retail Management LLC 256.    46200    Suntrust-FL01049 Ormond Towne Square Br
   1470 West Granada Boulevard    Ormond Beach    FL    Inland American Retail
Management LLC 257.    46201    Suntrust-FL01066 Southside Office    745 South
Broad Street    Brooksville    FL    Inland American Retail Management LLC 258.
   46203    Suntrust-FL01070 Spring Hill Office    7319 Spring Hill Drive   
Spring Hill    FL    Inland American Retail Management LLC 259.    46204   
Suntrust-FL01076 Inverness Branch    408 South U.S. Highway 41    Inverness   
FL    Inland American Retail Management LLC 260.    46205    Suntrust-FL01092
Pembroke Pines    10000 Taft Street    Pembroke Pines    FL    Inland American
Retail Management LLC 261.    46207    Suntrust-FL01105 Indian Harbour Beach B
   314 East Eau Gallie Boulevard    Indian Harbour Beach    FL    Inland
American Retail Management LLC 262.    46208    Suntrust-FL01106 Lake Washington
Branch    2458 North Wickham Road    Melbourne    FL    Inland American Retail
Management LLC 263.    46210    Suntrust-FL01117 Pine Hills Branch    5025 West
Colonial Drive    Orlando    FL    Inland American Retail Management LLC 264.   
46211    Suntrust-FL01142 South 436 Lake Margare    3800 South Semoran Boulevard
   Orlando    FL    Inland American Retail Management LLC 265.    46212   
Suntrust-FL01151 University Boulevard B    3191 University Boulevard    Winter
Park    FL    Inland American Retail Management LLC 266.    46214   
Suntrust-FL01158 West Central Office    6300 Central Avenue    St. Petersburg   
FL    Inland American Retail Management LLC 267.    46216    Suntrust-FL01174
Tuscawilla Branch    5775 Red Bug Lake Road    Casselberry    FL    Inland
American Retail Management LLC 268.    46217    Suntrust-FL01188 Fruitland Park
Branch    3290 US Highway 41127    Fruitland Park    FL    Inland American
Retail Management LLC 269.    46218    Suntrust-FL01198 Rockledge Branch    234
Barton Boulevard    Rockledge    FL    Inland American Retail Management LLC
270.    46219    Suntrust-FL01212 Flagler Plaza Branch    100 Flagler Plaza
Drive    Palm Coast    FL    Inland American Retail Management LLC 271.    46220
   Suntrust-FL01215 North Causeway Branch    111 North Causeway    New Smyrna
Beach    FL    Inland American Retail Management LLC 272.    46221   
Suntrust-FL01222 Pasco Square Office    4041 Rowan Road    New Port Richey    FL
   Inland American Retail Management LLC 273.    46222    Suntrust-FL01235
Countryside Office    26627 US Highway 19 North    Clearwater    FL    Inland
American Retail Management LLC 274.    46223    Suntrust-FL01236 East Clearwater
Office    2150 Cleveland Street    Clearwater    FL    Inland American Retail
Management LLC

 

A-12



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

275.    46225    Suntrust-FL01246 Sabal Park Office    9601 East Martin Luther
King Junior Boul    Tampa    FL    Inland American Retail Management LLC 276.   
46226    Suntrust-FL01258 Seminole Office    7405 Seminole Boulevard    Seminole
   FL    Inland American Retail Management LLC 277.    46227    Suntrust-FL01287
North Lakeland Branch    1075 Carpenters Way    Lakeland    FL    Inland
American Retail Management LLC 278.    46229    Suntrust-FL01346 South Ocala
Branch    111 Southwest 17th Street    Ocala    FL    Inland American Retail
Management LLC 279.    46230    Suntrust-FL01349 Golden Hills Office    4800
Northwest Blichton Road    Ocala    FL    Inland American Retail Management LLC
280.    46231    Suntrust-FL01354 Executive Park Office    3990 Southwest State
Road 200    Ocala    FL    Inland American Retail Management LLC 281.    46232
   Suntrust-FL01355 Lakewood Office    4142 Sixth Street South    St. Petersburg
   FL    Inland American Retail Management LLC 282.    46233    Suntrust-FL01367
Okeechobee Branch    815 South Parrott Avenue    Okeechobee    FL    Inland
American Retail Management LLC 283.    46234    Suntrust-GA00329 Buckhead Branch
   3020 Peachtree Road Northwest    Atlanta    GA    Inland American Retail
Management LLC 284.    46236    Suntrust-GA00338 Northside Parkway Bran    3300
Northside Parkway Northwest    Atlanta    GA    Inland American Retail
Management LLC 285.    46237    Suntrust-GA00344 Sandy Springs Branch    5898
Roswell Road Northeast    Atlanta    GA    Inland American Retail Management LLC
286.    46239    Suntrust-GA00350 Rockbridge Memorial Br    3850 Rockbridge Road
   Stone Mountain    GA    Inland American Retail Management LLC 287.    46240
   Suntrust-GA00362 Panola Road Branch    2843 Panola Road    Lithonia    GA   
Inland American Retail Management LLC 288.    46241    Suntrust-GA00369 Shannon
Mall Branch    4601 Jonesboro Road    Union City    GA    Inland American Retail
Management LLC 289.    46242    Suntrust-GA00371 Peachtree City Branch    103
City Circle    Peachtree City    GA    Inland American Retail Management LLC
290.    46243    Suntrust-GA00379 Chamblee-Peachtree Ind    5370 Peachtree
Industrial    Chamblee    GA    Inland American Retail Management LLC 291.   
46244    Suntrust-GA00382 Stone Mountain Branch    5473 East Mountain Street   
Stone Mountain    GA    Inland American Retail Management LLC 292.    46245   
Suntrust-GA00384 Spalding Corners Branc    7840 Holcomb Bridge Road    Norcross
   GA    Inland American Retail Management LLC 293.    46246    Suntrust-GA00390
Fairburn Road Branch    5641 Fairburn Road    Douglasville    GA    Inland
American Retail Management LLC 294.    46247    Suntrust-GA00428 Gwinnett Place
Branch    2171 Pleasant Hill Road    Duluth    GA    Inland American Retail
Management LLC 295.    46248    Suntrust-GA00449 Stockbridge Branch    4986
North Henry Boulevard    Stockbridge    GA    Inland American Retail Management
LLC 296.    46249    Suntrust-GA00454 Court Square Branch    930 Main Street   
Conyers    GA    Inland American Retail Management LLC 297.    46250   
Suntrust-GA00465 Southlake Branch    1235 Southlake Circle    Morrow    GA   
Inland American Retail Management LLC

 

A-13



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

298.    46251    Suntrust-GA00473 Cumberland Branch    2755 Cumberland Parkway
   Atlanta    GA    Inland American Retail Management LLC 299.    46252   
Suntrust-GA00474 Marietta Branch    47 Whitlock Avenue    Marietta    GA   
Inland American Retail Management LLC 300.    46253    Suntrust-GA00475
Merchants Walk Branch    1331 Johnson Ferry Road    Marietta    GA    Inland
American Retail Management LLC 301.    46254    Suntrust-GA00476 Barrett Parkway
Branch    1184 Barrett Parkway    Kennesaw    GA    Inland American Retail
Management LLC 302.    46257    Suntrust-GA00507 Washington Road Tho    658 Main
Street    Thomson    GA    Inland American Retail Management LLC 303.    46258
   Suntrust-GA00509 Washington Road Evans    4212 Washington Road    Evans    GA
   Inland American Retail Management LLC 304.    46259    Suntrust-GA00531
Bradley Park Branch    1645 Bradley Park Drive    Columbus    GA    Inland
American Retail Management LLC 305.    46260    Suntrust-GA00588 Derenne Avenue
Branch    610 East Derenne Avenue    Savannah    GA    Inland American Retail
Management LLC 306.    46261    Suntrust-GA00591 Skidaway Branch    2815
Skidaway Road    Savannah    GA    Inland American Retail Management LLC 307.   
46263    Suntrust-GA00653 Gray Highway Office    1104 Gray Highway    Macon   
GA    Inland American Retail Management LLC 308.    46264    Suntrust-GA00686
Five Points Branch    300 South Mock Road    Albany    GA    Inland American
Retail Management LLC 309.    46265    Suntrust-GA00704 Sylvester Office    201
North Isabella Street    Sylvester    GA    Inland American Retail Management
LLC 310.    46266    Suntrust-GA00715 Altama Office    4410 Altama Avenue   
Brunswick    GA    Inland American Retail Management LLC 311.    46268   
Suntrust-GA00738 Gaines School Road Off    180 Gaines School Road    Athens   
GA    Inland American Retail Management LLC 312.    46269    Suntrust-GA00743
Madison Office    286 Hancock Street    Madison    GA    Inland American Retail
Management LLC 313.    46270    Suntrust-GA00849 NCF: Cartersville    827 Joe
Frank Harris Pkwy    Cartersville    GA    Inland American Retail Management LLC
314.    46271    Suntrust-MD00224 Historic Annapolis    152 Main Street   
Annapolis    MD    Inland American Retail Management LLC 315.    46273   
Suntrust-MD00276 Prince FrederickFox R    597 Solomons Island Road N.   
Prince Frederick    MD    Inland American Retail Management LLC 316.    46274   
Suntrust-MD00286 Glen Burnie Branch    100 Crain Hwy. S.W.    Glen Burnie    MD
   Inland American Retail Management LLC 317.    46275    Suntrust-MD00297
Cambridge    403 Academy Street    Cambridge    MD    Inland American Retail
Management LLC 318.    46276    Suntrust-MD00304 Cockeysville    9701 York Road
   Cockeysville    MD    Inland American Retail Management LLC 319.    46278   
Suntrust-MD00311 Avondale    1900 Queens Chapel Road    Avondale    MD    Inland
American Retail Management LLC 320.    46279    Suntrust-NC00133 NCF: Apex   
202 S Salem Street    Apex    NC    Inland American Retail Management LLC

 

A-14



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

321.    46280    Suntrust-NC00136 NCF: Arden    2397 Hendersonville Road   
Arden    NC    Inland American Retail Management LLC 322.    46281   
Suntrust-NC00138 NCF: Asheboro    272 N Fayetteville St    Asheboro    NC   
Inland American Retail Management LLC 323.    46282    Suntrust-NC00148 NCF:
Bessemer City    125 E Virginia Ave    Bessemer City    NC    Inland American
Retail Management LLC 324.    46284    Suntrust-NC00191 NCF: Carmel Commons   
7801 Pineville-Matthews Rd    Charlotte    NC    Inland American Retail
Management LLC 325.    46285    Suntrust-NC00199 NCF: Charlotte Plaza    4441
The Plaza    Charlotte    NC    Inland American Retail Management LLC 326.   
46286    Suntrust-NC00201 NCF: Sardis Rd aka Gal    1935 Galleria Blvd   
Charlotte    NC    Inland American Retail Management LLC 327.    46287   
Suntrust-NC00205 NCF: Wilmar    818 Church Street North    Concord    NC   
Inland American Retail Management LLC 328.    46288    Suntrust-NC00210 NCF:
Creedmoor    201 S Main Street    Creedmoor    NC    Inland American Retail
Management LLC 329.    46289    Suntrust-NC00213 NCF: Dunn    2100 W Cumberland
St    Dunn    NC    Inland American Retail Management LLC 330.    46290   
Suntrust-NC00226 NCF: Croasdaile    1821 Hillandale Rd    Durham    NC    Inland
American Retail Management LLC 331.    46291    Suntrust-NC00230 NCF: Bethesda
   1611 S Miami Blvd    Durham    NC    Inland American Retail Management LLC
332.    46292    Suntrust-NC00262 NCF: Cone Boulevard    701 E Cone Boulevard   
Greensboro    NC    Inland American Retail Management LLC 333.    46293   
Suntrust-NC00266 NCF: Adams Farm    5705 High Point Road    Greensboro    NC   
Inland American Retail Management LLC 334.    46294    Suntrust-NC00273 NCF:
Airpark    7804 National Service Rd    Greensboro    NC    Inland American
Retail Management LLC 335.    46295    Suntrust-NC00279 NCF: South Elm St   
1601 S Elm-Eugene Street    Greensboro    NC    Inland American Retail
Management LLC 336.    46296    Suntrust-NC00280 NCF: Harrisburg    4720 Highway
49 S    Harrisburg    NC    Inland American Retail Management LLC 337.    46297
   Suntrust-NC00282 NCF: Hendersonville Ma    222 S Main Street   
Hendersonville    NC    Inland American Retail Management LLC 338.    46298   
Suntrust-NC00301 NCF: Mulberry    110 Mulberry St SW    Lenoir    NC    Inland
American Retail Management LLC 339.    46299    Suntrust-NC00303 NCF: Tyro   
4394 S NC Hwy 150    Lexington    NC    Inland American Retail Management LLC
340.    46300    Suntrust-NC00306 NCF: Mebane    204 W Center Street    Mebane
   NC    Inland American Retail Management LLC 341.    46301    Suntrust-NC00318
NCF: Oxford: Main St    140 W Main St    Oxford    NC    Inland American Retail
Management LLC 342.    46302    Suntrust-NC00320 NCF: Pittsboro    88 Hillsboro
Street    Pittsboro    NC    Inland American Retail Management LLC 343.    46303
   Suntrust-NC00355 NCF: North Madison    804 N Madison Blvd    Roxboro    NC   
Inland American Retail Management LLC

 

A-15



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

344.    46304    Suntrust-NC00358 NCF: Rural Hall    7880 Broad Street    Rural
Hall    NC    Inland American Retail Management LLC 345.    46305   
Suntrust-NC00362 NCF: Statesville Blvd    2070 Statesville Blvd    Salisbury   
NC    Inland American Retail Management LLC 346.    46306    Suntrust-NC00365
NCF: Stanley    416 Highway 27 S    Stanley    NC    Inland American Retail
Management LLC 347.    46309    Suntrust-NC00368 NCF: Sylva Main    624 W Main
St    Sylva    NC    Inland American Retail Management LLC 348.    46310   
Suntrust-NC00374 NCF: Walnut Cove Main    234 N Main St.    Walnut Cove    NC   
Inland American Retail Management LLC 349.    46312    Suntrust-NC00389 NCF:
Ogburn Station    4306 N Liberty Street    Winston-Salem    NC    Inland
American Retail Management LLC 350.    46313    Suntrust-NC00393 NCF:
Yadkinville: Sta    200 S State St    Yadkinville    NC    Inland American
Retail Management LLC 351.    46315    Suntrust-SC00151 NCF: Pleasantburg    201
S Pleasantburg Dr.    Greenville    SC    Inland American Retail Management LLC
352.    46316    Suntrust-SC00152 NCF: Wade Hampton    2111 Wade Hampton Blvd   
Greenville    SC    Inland American Retail Management LLC 353.    46317   
Suntrust-SC00154 NCF: Woodruff Road    1610 Woodruff Road    Greenville    SC   
Inland American Retail Management LLC 354.    46318    Suntrust-SC00159 NCF:
Berea    55 Farrs Bridge Road    Greenville    SC    Inland American Retail
Management LLC 355.    46319    Suntrust-SC00169 NCF: Liberty    5 W Main St   
Liberty    SC    Inland American Retail Management LLC 356.    46320   
Suntrust-SC00170 NCF: Mauldin    203 W Butler Ave    Mauldin    SC    Inland
American Retail Management LLC 357.    46322    Suntrust-TN00171 Woodbine Branch
   2915 Nolensville Road    Nashville    TN    Inland American Retail Management
LLC 358.    46323    Suntrust-TN00172 Donelson Branch    2503 Lebanon Road   
Nashville    TN    Inland American Retail Management LLC 359.    46324   
Suntrust-TN00179 Cool Springs Branch    1725 Mallory Lane    Brentwood    TN   
Inland American Retail Management LLC 360.    46325    Suntrust-TN00181
Hillsboro Village Bran    1605 21st Avenue South    Nashville    TN    Inland
American Retail Management LLC 361.    46326    Suntrust-TN00184 Nolensville
Road Branc    4310 Nolensville Road    Nashville    TN    Inland American Retail
Management LLC 362.    46327    Suntrust-TN00191 Brentwood Maryland Far    5030
Thoroughbred Lane    Brentwood    TN    Inland American Retail Management LLC
363.    46328    Suntrust-TN00193 Smyrna Branch    189 South Lowry Street   
Smyrna    TN    Inland American Retail Management LLC 364.    46329   
Suntrust-TN00204 Lebanon Main Office    240 West Main Street    Lebanon    TN   
Inland American Retail Management LLC 365.    46330    Suntrust-TN00209 South
Side Branch - Mu    1250 South Church Street    Murfreesboro    TN    Inland
American Retail Management LLC 366.    46331    Suntrust-TN00210 University
Branch    1213 Greenland Drive    Murfreesboro    TN    Inland American Retail
Management LLC

 

A-16



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

367.    46334    Suntrust-TN00270 Lookout Valley Branch    101 Browns Ferry Road
   Chattanooga    TN    Inland American Retail Management LLC 368.    46335   
Suntrust-TN00275 North County Branch    9627 Dayton Pike    Soddy Daisy    TN   
Inland American Retail Management LLC 369.    46336    Suntrust-TN00276 Signal
Mountain Branch    1301 Taft Highway    Signal Mountain    TN    Inland American
Retail Management LLC 370.    46337    Suntrust-TN00280 East Ridge Branch   
4323 Ringgold Road    East Ridge    TN    Inland American Retail Management LLC
371.    46338    Suntrust-TN00281 Lee Highway Branch    7001 Lee Highway   
Chattanooga    TN    Inland American Retail Management LLC 372.    46339   
Suntrust-TN00287 West Tenth Street Bran    110 West Tenth Street    Chattanooga
   TN    Inland American Retail Management LLC 373.    46340    Suntrust-TN00316
Walnut Street Facility    426 West Walnut Street    Johnson City    TN    Inland
American Retail Management LLC 374.    46341    Suntrust-TN00324 Allandale Mt
Carmel    4233 West Stone Drive    Kingsport    TN    Inland American Retail
Management LLC 375.    46343    Suntrust-TN00397 Loudon Facility    414 Wharf
Street    Loudon    TN    Inland American Retail Management LLC 376.    46344   
Suntrust-TN00400 Alpha Facility    5716 West Andrew Johnson Highway   
Morristown    TN    Inland American Retail Management LLC 377.    46346   
Suntrust-VA00185 Chippenham    7133 Forest Hill Ave    Richmond    VA    Inland
American Retail Management LLC 378.    46347    Suntrust-VA00186 Ampthill   
4830 Jefferson Davis Hwy    Richmond    VA    Inland American Retail Management
LLC 379.    46348    Suntrust-VA00333 Gloucester Courthouse    6548 Main Street
   Gloucester    VA    Inland American Retail Management LLC 380.    46349   
Suntrust-VA00344 Annandale East    4250 John Marr Drive    Fairfax    VA   
Inland American Retail Management LLC 381.    46350    Suntrust-VA00421 Hunter
Hill    869 N. Lee Highway    Lexington    VA    Inland American Retail
Management LLC 382.    46352    Suntrust-VA00441 Chancellor    3557 Plank Road
   Fredericksburg    VA    Inland American Retail Management LLC 383.    46353
   Suntrust-VA00453 Fort Hill Village    6001 Fort Avenue    Lynchburg    VA   
Inland American Retail Management LLC 384.    46354    Suntrust-VA00475 South
Roanoke    112 McClanahan Street    Roanoke    VA    Inland American Retail
Management LLC 385.    46356    Suntrust-VA00491 Kent Street    400 West Main
Street    Radford    VA    Inland American Retail Management LLC 386.    46357
   Suntrust-VA00506 Kingsmill    496 Mclaws Circle    Williamsburg    VA   
Inland American Retail Management LLC 387.    46358    Suntrust-VA00516 Great
Bridge    320 South Battlefield Blvd    Chesapeake    VA    Inland American
Retail Management LLC 388.    46359    Suntrust-VA00524 Onancock    62 Market
Street    Onancock    VA    Inland American Retail Management LLC 389.    46360
   Suntrust-VA00527 Accomac    23364 Front Street    Accomac    VA    Inland
American Retail Management LLC

 

A-17



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

390.    46361    Suntrust-VA00537 Painter    33287 Railroad Avenue    Painter   
VA    Inland American Retail Management LLC 391.    46362    Suntrust-VA00549
Collinsville    3000 Virginia Avenue    Collinsville    VA    Inland American
Retail Management LLC 392.    46363    Suntrust-VA00571 Patrick County    114
West Blue Ridge Street    Stuart    VA    Inland American Retail Management LLC
393.    46364    Suntrust-VA00572 Garrisonville    160 Garrisonville Road   
Stafford    VA    Inland American Retail Management LLC 394.    46366   
Suntrust-VA00922 NCF: Cave Springs    4110 Brambleton Ave SW    Roanoke    VA   
Inland American Retail Management LLC 395.    47101    INTECH RETAIL    6335
Intech Commons Drive    Indianapolis    IN    Inland American Retail Management
LLC 396.    48801    STONE CREEK CROSSING    900 Barnes Dr    San Marcos    TX
   Inland American Retail Management LLC 397.    48907    THE RADIAN (at UPENN)
RETAIL    3925 Walnut St.    Philadelphia    PA    Inland American Retail
Management LLC 398.    48914    BLOCK 121 RETAIL    20th Street South & 2nd
Avenue South    Birmingham    AL    Inland American Retail Management LLC 399.
   48922    UH FULLERTON RETAIL    555 N. Commonwealth Ave    Fullerton    CA   
Inland American Retail Management LLC 400.    48930    UNIVERSITY HOUSE @ TCU
RETAIL    3201 South University Drive    Fort Worth    TX    Inland American
Retail Management LLC 401.    48931    FIELDS APARTMENT RETAIL    1333 Fenbrook
Lane    Bloomington    IN    Inland American Retail Management LLC 402.    48934
   UH TEMPE RETAIL    323 East Veterans Way    Tempe    AZ    Inland American
Retail Management LLC 403.    48802    Woodridge Crossing    3340 FM 544   
Wylie    TX    Inland American Retail Management LLC

 

A-18